Sub-Item 77O Rule 10f-3 Transactions DREYFUS STATE MUNICIPAL BOND FUNDS: DREYFUS PENNSYLVANIA FUND On May 12, 2010, Dreyfus Pennsylvania Fund, a series of Dreyfus State Municipal Bond Funds (the Fund) purchased $2,000,000 of Penn State University 5.00% Senior Notes 03/01/2035 - CUSIP # 709235UH6 (the Senior Notes). The Senior Notes were purchased from Barclays Capital, a member of the underwriting syndicate offering the Senior Notes, from their account. BNY Mellon Capital Markets LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Barclays Capital received a commission of 0.50% per Senior Note. No other member received any economic benefit. Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meetings held on July 20, 2010.
